Citation Nr: 0021551	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to a rating in excess of 10 percent for 
service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The evidence does not show that the veteran has an 
undiagnosed illness that is manifested by chronic fatigue and 
she has not presented or identified a competent medical 
opinion that relates a post-service chronic fatigue syndrome 
to any incident or event of active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show treatment for 
complaints of chronic fatigue or a diagnosis of an illness 
manifested by chronic fatigue.  The records show the veteran 
complained of nasal congestion, muscle ache and a two-day 
history of being tired in February 1991.  The diagnosis was 
upper respiratory infection.  The July 1996 medical 
separation examination does not include diagnosis of an 
illness manifested by chronic fatigue and the veteran did not 
complain of fatigue in her report of medical history at 
separation.  The veteran denied having had suffered from any 
illness during active duty for which she did not seek 
treatment.  

The post-service medical records show the veteran had 
received private medical care for back pain since October 
1996.  

During a VA general medical examination in September 1997, 
the veteran related that she had been diagnosed as slightly 
anemic in 1992 after having returned from the Persian Gulf.  
She stated that she had been treated with iron and vitamins 
since that time.  She stated she felt tired in the morning 
because she had worked until midnight the day before.  She 
stated that her fatigue is worse after a twelve-hour shift at 
work and it is not related to physical exertion, but it seems 
to be more related to stress.  She felt that she needs more 
than a thirty-minute lunch break.  The VA physician performed 
a physical examination.  The diagnosis was chronic fatigue 
but the physician commented that there was no evidence to 
establish this as pathologic.  

VA outpatient records show the veteran was seen for malaise 
and fatigue in September 1997.  The veteran related having 
been diagnosed as anemic in 1991 when she returned from the 
Persian Gulf.  She also related having back problems and left 
lower quadrant pain.  The veteran underwent a laparoscopy in 
November 1997 because of intermittent left lower quadrant 
pain.  The examiner noted a prior medical history that 
included chronic fatigue and malaise.  

Private medical records show examination in March 1998 for 
upper respiratory infection symptoms.  A systems review was 
positive for fatigue, which the physician reported was 
consistent with chronic fatigue syndrome.  The physician also 
noted a prior medical history that included chronic fatigue 
syndrome.  

The veteran underwent a VA examination for low back strain, 
allergic rhinitis and chronic fatigue syndrome in June 1998.  
The VA examiner certified review of the veteran's claims 
folder in conjunction with the examination.  The examiner 
noted that there did not seem to be any acute onset of "so-
called" chronic fatigue.  The veteran stated that fatigue 
became prominent in service during the Persian Gulf War, but 
that she had not been relieved from duty for this condition.  
The veteran estimated that she had been off work for about 
ten days over the preceding six months because of fatigue but 
this may have been in part due to her back condition.  The 
examiner evaluated ten criteria.  Acute onset of fatigue was 
nonspecific.  There was no documented history of low-grade 
fever.  There was no documented history of nonexudative 
pharyngitis.  Examination did not disclose any enlarged or 
tender cervical or axillary nodes.  Generalized muscle aches 
and weakness were not substantiated and the examiner noted 
that the veteran's main complaint was muscle spasm of the 
back.  There was no documented history of fatigue following 
24 hours or longer after exercise.  The veteran had had some 
mild intermittent headaches in the past and she stated that 
there had been no change since that time.  There was 
no history of migratory joint pains.  The examiner stated 
that the veteran had back complaints and problems at work due 
to allergic rhinitis which caused moderate psychological 
distress.  The veteran stated that she was unable to sleep at 
night.  In recording subjective complaints, the examiner 
stated that there were no specific examples of routine daily 
activities that were restricted due to chronic fatigue 
syndrome.  The veteran's main complaint was her back 
condition, but there were no incapacitating episodes that 
required bed rest.  The veteran stated that she was not 
taking medications for treatment of chronic fatigue syndrome.  
The examiner concluded that there were no objective physical 
findings with the exception of her low back condition that 
substantiated a diagnosis of chronic fatigue syndrome.  
The diagnosis was chronic fatigue not found.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  A well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1999).  Signs and symptoms which may 
be manifestations of an undiagnosed illness include fatigue, 
headaches, sleep disturbances, and neuropsychological signs 
or symptoms.  38 C.F.R. § 3.317(b)(8) (1999).

For a Persian Gulf claim to be well grounded, "a claimant 
need only present some evidence (1) that he or she is 'a 
Persian Gulf veteran'; (2) 'who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]'; (3) which 'became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2001'; and (4) that such symptomatology 'by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.'"  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999); Neumann v. West, 98-
1410, slip op. (U.S. Vet. App., July 21, 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  This burden 
applies to claims of service connection by Persian Gulf 
veterans for disabilities due to undiagnosed illnesses.  
VAOPGCPREC 4-99.  Because the veteran has failed to meet this 
burden, the Board finds that her claim of entitlement to 
service connection for chronic fatigue syndrome must be 
denied as not well grounded.  

The veteran's record of service (DD Form 214) confirms that 
she served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  However, the service 
medical records do not show treatment for complaints of 
chronic fatigue or a diagnosis of an illness manifested by 
chronic fatigue.  These records show she complained of a two-
day history of being tired in February 1991, but these 
symptoms were diagnosed as part of an upper respiratory 
infection.  The July 1996 medical separation examination does 
not include a diagnosis of an illness manifested by chronic 
fatigue and the veteran did not complain of fatigue in her 
report of medical history at separation.  In fact, the 
veteran denied having had suffered from any illness during 
active duty for which she did not seek treatment.  

Although a VA physician diagnosed chronic fatigue during the 
September 1997 VA general medical examination, that physician 
concluded that there was no evidence to establish this as 
pathologic.  In addition, the June 1998 VA examination shows 
that the veteran does not currently have a diagnosis of 
chronic fatigue syndrome or an undiagnosed illness manifested 
by chronic fatigue.  The VA examiner certified review of the 
veteran's claims folder in conjunction with the examination.  
The examiner noted that there did not seem to be any acute 
onset of "so-called" chronic fatigue.  The examiner 
specifically evaluated the veteran's history and complaints 
of fatigue.  In recording subjective complaints, the examiner 
stated that there were no specific examples of routine, daily 
activities that were restricted due to chronic fatigue 
syndrome.  The veteran's main complaint was her back 
condition, but there were no incapacitating episodes that 
required bed rest.  The examiner concluded that there were no 
objective physical findings, with the exception of her low 
back condition that substantiated a diagnosis of chronic 
fatigue syndrome.  The diagnosis was that chronic fatigue was 
not found.  

In this case, the Board has determined that the veteran has 
not presented a well-grounded claim in that the available 
record fails to demonstrate the existence of a current 
disability, diagnosed or undiagnosed, to which her reported 
symptoms of fatigue are attributable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service); see also VAOPGCPREC 4-99.  

In this regard, the Board initially wishes to note the 
distinction between an "undiagnosed illness", see 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, and no current disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 and Rabideau, 2 Vet. 
App. at 143.  As 38 C.F.R. § 3.317 makes clear, an 
undiagnosed illness is a real illness with symptomatology 
causing disability.  In this case, the medical evidence 
indicates that there is no illness and no disability, 
diagnosed or undiagnosed, that can be attributed to the 
veteran's complaints of chronic fatigue.  

Although the veteran's private treating physician diagnosed 
fatigue, that physician attributed the veteran's fatigue 
symptoms to a known clinical diagnosis, i.e., chronic fatigue 
syndrome, and that physician did not relate the post-service 
diagnosis to any incident or event of active service.  The 
application of 38 U.S.C.A. § 1117 has an explicit condition 
that the claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117(a); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Because the veteran's fatigue 
symptoms have been "attributed to [a] known clinical 
diagnosis," the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  See 38 C.F.R. § 
3.317(a)(1)(ii).  

The veteran's own opinions and statements will not suffice to 
well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The Board finds that the evidence does not show the veteran 
has an undiagnosed illness that is manifested by chronic 
fatigue and she has not presented or identified a competent 
medical opinion that relates a post-service chronic fatigue 
syndrome to any incident or event of active service.  The 
Board concludes that the veteran's claim of entitlement to 
service connection for chronic fatigue syndrome is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic fatigue syndrome is denied.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO granted service connection for allergic rhinitis by 
rating decision dated in April 1998.  The RO assigned a 0 
percent rating, effective October 11, 1996.  Later that month 
the veteran submitted a Notice of Disagreement to that 
decision.  The RO did not issue a Statement of the Case on 
this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).  The 
RO awarded a 10 percent evaluation in a February 1999 rating 
decision, effective April 3, 1998.  Although that increase 
represented a grant of benefits, the Court has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn her appeal.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO granted service connection for low back strain by 
rating decision dated in April 1998.  The RO assigned a 10 
percent rating, effective October 11, 1996.  

The veteran has indicated that her service-connected low back 
strain has increased in severity since the last VA 
compensation examination.  The representative argues that the 
VA examinations of record are inadequate because the 
examiners did not assess functional loss due to pain as 
provided in 38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The most recent VA examination of the veteran's low back 
strain was conducted over two years ago in June 1998.  While 
the examination assessed the level of impairment, it did so 
in a rather general manner, and it did not specifically 
assess additional functional loss due to pain or other 
pathology.  Because this examination report was somewhat 
general and is more than two years old, the Board is of the 
opinion that a current VA examination should be scheduled to 
assess the veteran's low back strain.  

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Under these circumstances, the case is REMANDED for the 
following:

1.  The RO should issue the veteran a 
Statement of the Case on the issue of a 
rating in excess of 10 percent for 
allergic rhinitis.  If the veteran no 
longer wishes to pursue this issue she 
should be requested to withdraw her 
Notice of Disagreement in writing.  If 
the veteran perfects her appeal as to 
this issue, the RO should conduct 
additional development in accordance with 
the duty to assist the veteran under 
38 U.S.C.A. § 5107(a).  This includes 
obtaining all current medical treatment 
records and providing a current VA 
examination.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her claim 
for a rating in excess of 10 percent for 
low back strain.  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's low 
back strain.  The claims file, the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's low back strain in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination, 
and if so, whether pain is due to low 
back strain or another disorder.  If 
unable to make this determination, the 
examiner should so state.  If the 
diagnosis is low back strain, the 
examiner should state whether the 
veteran's impairment is manifested by: 
(1) listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; or, (2) muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; or, (3) characteristic pain on 
motion.  Any opinion(s) expressed as to 
the severity of the veteran's low back 
strain should be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should then adjudicate the 
issue(s).  



If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case containing all applicable criteria 
pertinent to the veteran's claims.  A reasonable period of 
time for a response should be afforded.  

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 



